Citation Nr: 1224608	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  06-30 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the severance of service connection for diabetes mellitus due to Agent Orange exposure was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from June 1955 to April 1959, from May 1959 to May 1965, from April 1994 to July 1994, and from October 1994 to March 1995.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In February 2011, the Veteran appeared before the undersigned Acting Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  


FINDINGS OF FACT

1.  Service connection for diabetes mellitus was established by a rating decision in January 2003, based on the presumption of service connection due to exposure to Agent Orange.  

2.  In granting the claim for service connection for diabetes mellitus as due to exposure to Agent Orange in January 2003, the RO erroneously concluded that the Veteran's service included service in the Republic of Vietnam, as defined by VA regulations, after relying on a fraudulent DD 214.  

3.  There is no credible evidence showing that the Veteran had duty or visitation in Vietnam as defined by VA regulations, or that he was otherwise exposed to Agent Orange.  

4.  The rating decision of January 2003 that granted service connection for diabetes mellitus as a presumptive condition due to Agent Orange exposure was clearly and unmistakably erroneous.  

5.  The RO followed proper administrative procedures to effectuate the severance of service connection for diabetes mellitus as due to exposure to Agent Orange in a December 2004 rating decision. 


CONCLUSION OF LAW

The criteria for restoration of service connection for diabetes mellitus due to exposure to Agent Orange have not been met.  38 U.S.C.A. §§ 1110, 1116, 1159, 5103A, 5107(b), 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.1(aa)(2), 3.105(d), 3.159, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify & Assist

VA generally has a duty to notify and assist a Veteran in the development of his or her claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  However, inasmuch as the propriety of the severance involves a determination as to clear and unmistakable error (CUE), these provisions are not for application.  Livesay v. Principi, 15 Vet. App. 165 (2001).  

Regardless, the Board notes that the Veteran was provided the appropriate due process by a May 2004 letter following the rating decision proposing severance, which was issued that same month.  He was made aware of what was necessary to establish service connection, and was provided appropriate due process with regard to the need to submit evidence showing that the severance should not take place.  There is no prejudice to the Veteran for the Board to proceed with adjudication of this appeal.

Propriety of the Severance of Service Connection 

Service connection will be severed only where evidence establishes that the grant of service connection was clearly and unmistakably erroneous (the burden of proof being upon the Government).  38 C.F.R. § 3.105(d) (2011).  

When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons. The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefor and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained. Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued, if in order, effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. 38 U.S.C.A. §§ 5109A, 5112 (b)(6) (West 2002 & Supp. 2010); 38 C.F.R. § 3.105(d) (2011).

The Veteran and his representative have not asserted, nor has the record shown, that there were any procedural deficiencies with regard to the provisions of 38 C.F.R. 
§ 3.105(d).  As noted above, a rating decision of May 2004 proposed severance of the aforementioned rating and the Veteran was given notice of the proposed severance that same month.  In December 2004, more than 60 days later, the Veteran's rating for diabetes mellitus was severed in accordance with 38 C.F.R. 
§ 3.105(d), and he was notified of the severance at that time.  The severance procedures were properly followed.

Pursuant to VA law, the term "fraud" is defined as "an act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by the Department of Veterans Affairs (except laws relating to insurance benefits)."  38 C.F.R. § 3.901(a). VA has also defined "fraud" as "an intentional misrepresentation of fact, or the intentional failure to disclose pertinent facts, for the purpose of obtaining or retaining . . . eligibility for [VA] benefits, with knowledge that the misrepresentation or failure to disclose may result in the erroneous award or retention of such benefits."  38 U.S.C.A. § 501; 38 C.F.R. § 3.1(aa)(2).

Clear and unmistakable (CUE) is defined as "a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To determine whether CUE was present under 38 C.F.R. § 3.105(a) in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  The same standards apply in a determination as to whether a decision granting service connection was the product of clear and unmistakable error for the purpose of severing service connection, but the reviewable evidence is not limited to that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474 (1997).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, particular diseases, such as Type 2 diabetes, shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. 
§ 1116 (West 2002; 38 C.F.R. §§ 3.307, 3.309(e) (2010).  The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41442- 41449, and 61 Fed. Reg. 57586-57589 (1996).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996).   

The Evidence

The record shows that in December 1966, the Veteran submitted various documents to the RO in conjunction with a claim, including a DD Form 214, Report of Transfer or Discharge (DD 214), which reflected that he served in the United States Marine Corps from May 1959 to May 1965.  His military occupational specialty (MOS) was wireman.  It also showed that he had one year, one month and six days of foreign service.  No wounds were noted to be received as a result of action with enemy forces.  This DD 214 is hereinafter referred to as the 1966 submission.

In September 2002, the Veteran sent the RO three DD 214s, along with his claim for service connection for diabetes mellitus due to exposure to Agent Orange.  One DD Form 214 reported  service in the Marine Corps from June 1955 to April 1959.  It confirms that the Veteran had foreign service of one year, three months and fifteen days.  His MOS was wireman.  A second DD 214 reported service in the Marine Corps for the period of May 1959 to May 1965.  That form also shows the MOS to be wireman.  In contrast to the 1966 submission, however, this version also lists the Vietnam Campaign Medal with three stars, the Vietnam Service Medal, and the Bronze Star Medal, as well as a notation of wounds received as a result of action with enemy forces in "SonTrang Vietnam - 1964."  Notably, this DD 214 is a faded photocopy with apparent differences in the type size and color in the references to Vietnam.  Additionally, "SonTrang" appears to have been typed over another word.  The foreign service is listed as two years, two months and five days.  There is no official DD Form 215, Report of Correction of Military Record, on file.  This DD 214 is hereinafter referred to as the 2002 submission.  A third DD 214 shows service in the United States Air Force from October 1994 to March 1995 and reflects that the Veteran received the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  

The Veteran submitted these documents in conjunction with a claim for service connection for diabetes mellitus, on the sole basis that he was exposed to Agent Orange while in Vietnam.  The Veteran was provided a VA examination in October 2002, during which time his claims file was reviewed.  He reported that he served in Vietnam from 1962 to 1963 and that he served there again in 1964.  He reported having diabetes for three or four years.  He was examined, and adult onset diabetes mellitus was diagnosed.  The examiner reported that diabetes mellitus was at least as likely as not related to Agent Orange exposure in Vietnam.  

In January 2003, the RO granted service connection for diabetes mellitus associated with herbicide exposure and assigned a 20 percent evaluation effective from September 27, 2002.  The RO found that the evidence showed that the Veteran served in Vietnam in 1964 and that the Veteran had diabetes mellitus.  Therefore, presumptive service connection was granted.  

In May 2004, the RO proposed to sever service connection for diabetes mellitus due to fraud.  It determined that the grant of service connection on a presumptive basis was based on the 2002 submission of the DD 214 that showed receipt of the Vietnam campaign medals and wounds received as a result of action with enemy forces in SonTrang Vietnam in 1964.  It was noted that the DD 214 obtained from the service department and the Veteran's 201 file (personnel file) did not show receipt of such medals and commendations for service in Vietnam or that the Veteran received any wounds in Vietnam.  It was concluded that since there was no conclusive evidence of service in Vietnam during the Vietnam era, the RO was proposing severance. 

In June 2004, the Veteran sent a statement to the RO in which he reported that in the early part of 1964 he was asked to volunteer for an assignment in Vietnam.  The Veteran also reported that he was wounded in the head while in SonTrang.  He stated that at that time, the Department of Defense was hiding the escalation of the war in Vietnam.  He reported that when he returned from serving in SonTrang as an advisor and in combat, his platoon sergeant was the one who put him in for the citations.  He indicated that if the 201 file does not reflect it, it might have been lost or destroyed to hide the escalation of the war.  He also stated that his ex-wife destroyed his citations when they divorced.  

The Veteran testified at a hearing at the RO in July 2004.  He initially argued that he did not submit the DD 214 that the RO found to be altered.  He claimed that his platoon sergeant must have made the changes and that he did not know where the form came from.  

In December 2004, the RO severed service connection for diabetes mellitus, finding that the 2002 submission of the DD 214 upon which service connection was granted was fraudulent, having obviously been altered.  

The Veteran testified before the undersigned in February 2011.  He testified that he had only one tour in Vietnam.  He reported that he went to Okinawa in February 1964 and then to Vietnam.  He stated he was in Okinawa for 13 months and in Vietnam for 8 months.  He testified that he was diagnosed with diabetes "way after" his service in Vietnam.  He stated that he received the Bronze Star after he got wounded on the head in July 1964.   He indicated that he was not put in for a Purple Heart.  A complete transcript is of record.  

Discussion

The Board having given comprehensive consideration and review to the circumstances presented in this case, and in light of all relevant applicable law, holds that the decision initiated by the Regional Office to sever service connection for diabetes mellitus based on exposure to herbicides was a proper determination.  In so finding, the Board is compelled to reach the conclusion that the Veteran's course of action in providing both service documentation, and an account of in-service events in furtherance of his claim, has been inherently fraudulent.  The underlying finding of fraud on the part of the Veteran encompasses not only the investigation of his awarded medals and decorations during military service, as well as his report of being wounded, but also the inconsistencies and factual misrepresentations given post-service in direct support of his claim for service connection.  The evidence of record comprises clear and unmistakable error as an adjudicative matter.  Consequently, the original January 2003 RO rating decision to award compensation was the product of CUE, and must be reversed.  Instrumental to reaching this ultimate conclusion is VA's factual finding of fraudulent conduct.  

There are several actions which the Board deems indicative of fraudulent behavior in furtherance of VA benefits in this case, surrounding the faulty service documentation given in support of this claim, as well as post-service the misrepresentations made regarding events in service.   

The Board will initially focus upon the Veteran's 2002 submission of the inaccurate service record that purportedly shows participation in combat in Vietnam, to include wounds received.  When comparing the DD 214 for the Veteran's period of service from May 1959 to May 1965 submitted in 1966 to the second DD 214 for that period submitted in 2002, there are significant differences, for which a logical explanation does not exist.  While the 1966 submission did not reference any service in Vietnam, the 2002 submission included several references.   The type face size and color of the Vietnam-related entries appear to be different from the rest of the text on the form.  It is also a heavily faded form, compared with the much clearer 1966 version.  The text noting wounds received in SonTrang appears to be typed over another word.   As noted above, there is no official DD 215 showing an official correction of the record. 

Following the RO's proposed severance of service connection, the Veteran stated that to his knowledge his Form DD 214 had been altered by his platoon sergeant in an effort to afford the Veteran credit for his Vietnam service.  It is unclear whether that alleged alteration by the sergeant occurred at the time of his separation in 1965.  Notably, however, the Veteran's 1966 submission in the file had not been so altered; neither was the DD 214 obtained from the National Personnel Records Center (NPRC) for that period of service, which was obtained after his 2002 claim.  The Board finds that the 2002 submission has been altered.

The Veteran's rebuttal on this point is to the effect that he himself did not send the altered DD 214 to VA; however, it clearly accompanied his claim.  Thus, the Veteran is demonstrated to have a direct role in providing the erroneous information given on his Form DD 214 to VA.  The Veteran alternatively contends that he was not responsible for any information contained in that submission, since it was put in by his sergeant.   The Board finds this argument unavailing, for the principal reason as noted above, that the 1966 copy of the DD 214 that was of record prior to his claim and after service had not been altered and the official copy subsequently obtained matched the 1966 submission.  Further, the Veteran's failure to notify the RO of any suspected inaccuracy of that documentation itself is further evidence against his claim, especially in light of the grant of benefits clearly being solely based on that evidence.  

That the Veteran submitted to VA an altered DD 214 for adjudicative purposes constitutes a factual and intentional misrepresentation.  Such conduct on the Veteran's part warrants the characterization of fraud, as this is defined per VA regulation.  See 38 C.F.R. §§ 3.1(aa)(2).  

Given the Board's finding of fraud in this case, the remaining determinative issue, of whether there was CUE in the original grant of service connection, requires reconsideration of the evidentiary record absent the indication of fraud in this case, namely, excluding consideration of the altered DD 214.  

The Veteran and his representative contend, in essence, that the Veteran has met the presumptive requirements of service connection for diabetes mellitus, due to herbicide exposure, and should retain service connection for diabetes mellitus on a presumptive basis.  It is contended that he served in Vietnam, and was wounded in Vietnam in 1964.  When affording every potential consideration to the Veteran's arguments, the Board is unable to reconcile the Veteran's conflicting account of events in the record.   

The Veteran has not presented, and has not alleged, that he had diabetes mellitus in service or within one year of service discharge.  He also has not presented any evidence where a medical provider has attributed his diabetes to service other than to herbicide exposure.  Review of his file does not show treatment for diabetes in service or until many years thereafter.  His claim turns on exposure to herbicides in Vietnam.  

As to presumptive service connection, the Board notes inconsistencies in the Veteran's explanation of how he was exposed to Agent Orange.  First the Board notes that in October 2002 when he was examined by VA, he reported having been stationed in Vietnam in 1962 to 1963 and again in 1964.  However, he testified before the undersigned in February 2011 that he was in Vietnam only once, in 1965.  Specifically, he reported going to Okinawa in February 1964 for 13 months and then on to Vietnam for 8 months.  Service personnel records show that the Veteran arrived in Okinawa in November 1955 and left in March 1957, and also arrived in Okinawa in July 1961 and departed in July 1962.  His service treatment records show fitness reports dated in February, March, June, and July 1964, as well as January 1965, all of which are noted to have been performed at Camp Pendleton, in California.  Further, these records show that he was issued a Good Conduct Medal in July 1964 and that he qualified on an M-14 in September 1964, both at Camp Pendleton.  His service treatment records show no complaint, diagnosis, treatment or history regarding a bullet wound to the head at any time.  At separation in May 1965, no scars, nor history of injury in Vietnam, were noted.  He reported being in good health and no pertinent abnormality was noted.  Similarly, service personnel records show that the Veteran was stationed at Camp Pendleton in 1964 and 1965.  At no point in the service personnel records is there evidence of service in Vietnam.  Essentially, there are significant inconsistencies in the series of events that the Veteran has claimed in order to prove service in Vietnam, rendering his statements not credible.   

The totality of the record does not support a finding that the Veteran served in Vietnam.  The only form that indicates such service has been altered.  The Veteran's official service personnel file confirms service elsewhere.  The NPRC, official keeper of federal military service records, determined in March 2007 and December 2009, that the Veteran had no such service, based on the official DD 214 of record.  His service treatment records also show that he received examinations and other treatment in the United States during the time he asserts he was in Vietnam.  In short, the official records of service are more credible than the Veteran's assertions regarding service in Vietnam. 

As discussed above, VA relied upon the falsifications made and these were the basis for awarding service connection.  The remainder of the evidence does not establish a nexus between the Veteran's service and his diagnosis of diabetes mellitus.  Thus, there was a valid basis for severance.  See 38 C.F.R. §§ 3.105, 3.500.

Under these circumstances, without credible evidence of an in-service incident, or proof of service in Vietnam, neither direct nor presumptive service connection can be granted.  It follows that when the correct facts are before the VA adjudicator, there is insufficient evidentiary basis upon which to premise an award of service connection for diabetes mellitus as due to exposure to Agent Orange.  Consequently, it is found that CUE existed in the January 2003 decision to grant service connection.  The RO's more recent decision to sever service connection is, therefore, proper on the merits.  

	(CONTINUED ON NEXT PAGE)
ORDER

The severance of service connection for diabetes mellitus due to Agent Orange exposure was proper, and the appeal is denied.  



____________________________________________
BETHANY L. BUCK
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


